Order entered October 30, 2017




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-00838-CR

                              CARL LEVON BURNS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-76243-N

                                          ORDER
       Before the Court is appellant’s October 26, 2017 motion for an extension of time to file

his brief. We GRANT the motion to the extent we ORDER appellant’s brief filed within thirty

days from the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE